Allowable Subject Matter

Claims 1-20 are allowed in light of the terminal disclaimer filed on 02/16/2021.

/Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
An apparatus including a programmable autosteering assembly and a portable computing device, wherein the programmable autosteering assembly includes a Global Navigation Satellite System (GNSS) receiver, an actuator assembly arranged to attach to a steering wheel of a vehicle, and a steering control module coupled to the GNSS receiver and the actuator assembly, the steering control module to generate steering commands based on positioning information from the GNSS receiver, the steering commands arranged to actuate the steering wheel to autosteer the vehicle, wherein the GNSS receiver, the actuator assembly, and the steering control module include control 
a control system configured to:
monitor an online queue associated with the remote server for the presence of updated control software content;
in the case of the presence of updated control software content in the online queue, provide data based thereon in an offline queue, wherein the portable computing device includes a storage for the offline queue;
waiting for a time period in which a wired communication interface of the portable computing device is attached to a wired interface of the vehicle or a wireless communication interface of the vehicle is in range of a wireless communication interface of the portable computing device; and
in the time period, transferring contents of the offline queue to the vehicle, wherein the control system includes a processor in the programmable autosteering assembly to distribute update(s) included in the contents to one or more of the GNSS receiver, the actuator assembly, and the steering control module. 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B